Citation Nr: 0025262	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  94-30 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a gynecological 
disability claimed as cervical dysplasia.

2.  Entitlement to an increase in the original rating for a 
disability of the low back of noncompensable (0 percent) from 
January 5, 1988 and 20 percent from September 12, 1992.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran's active military service from November 1979 to 
January 1988 has been reported.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from a January 1989 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied entitlement to service 
connection for cervical dysplasia and granted service 
connection for a disability of the low back that it rated 
noncompensable.  The Board in April 1997 remanded the case 
for further development of these issues.

The record shows that the Board decision in April 1997 denied 
entitlement to service connection for a disability of the 
right shoulder and a disability of the left knee.  The 
representative referred to these issues in a June 2000 
written presentation.  The Board found the claims not well 
grounded and the current argument may be interpreted as the 
veteran's intention to reopen the claims.  This, however, is 
not clear from the record.  The prior Board decision granted 
service connection for tinnitus and the RO in July 1997 
assigned a 10 percent rating from January 1988.  The 
representative's comments on this issue in June 2000 are 
confusing as to what it is that the veteran intends to 
pursue.  Therefore these issues are brought to the RO's 
attention at this time so that they may be clarified before 
any additional adjudication resources are expended. 


FINDINGS OF FACT

1.  There is a medical opinion that the veteran has a chronic 
gynecological disorder linked to the cervical 
dysplasia/gynecological complaints manifested in service.

2.  Prior to September 1, 1992, the disability of the low 
back was manifested principally by characteristic pain and 
range of motion that was mildly limited. 

3. The low back disability pain and limitation of motion 
produced moderate impairment from September 1, 1992 and from 
April 9, 1998 severe impairment with the addition of left 
lower extremity manifestations.




4.  The lumbar spine disability is not shown by competent 
evidence to have resulted in marked interference with 
employment or to have required frequent periods of 
hospitalization nor are extraneous factors or circumstances 
present, or factors related to employment linked to the 
service-connected lumbar spine disability shown, that could 
be considered exceptional or unusual.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
gynecological disability claimed as cervical dysplasia is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).

2.  The criteria for an original rating of 10 percent for a 
disability of the low back from January 5, 1988 through 
August 1992 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5295 (1999).

3.  The criteria for an original rating of 20 percent for a 
disability of the low back from September 1, 1992 through 
April 8, 1998 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5295 (1999).

4.  The criteria for an original rating of 40 percent for a 
disability of the low back from April 9, 1998 have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5295 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cervical Dysplasia

Criteria and Analysis

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999), req. 
for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In summary, the veteran had an essentially normal VA 
examination in late 1988 including the cytology report.  The 
examiner reported history of cervical dysplasia and status 
post tubal ligation.  Private reports show menstrual disorder 
complaints in 1990 and 1991.  VA examination in 1998 that 
found cervical dysplasia, status post history of cryotherapy 
summarized the pertinent medical history including the 
history of cryotherapy in service.  On reexamination in 1999, 
the examiner noted the previously reported chronic 
cervicitis, mild and moderate cervical dysplasia, cryotherapy 
in 1981 with subsequent condylomatous atypia and subsequently 
normal PAP smears.  The impression after examination was 
history of cervical dysplasia, status post cryotherapy with 
no evidence of recurrence and debilitating dysmenorrhea and 
menorrhagia.  In an addendum, the examiner opined that the 
veteran had a chronic gynecological disorder related to the 
gynecological complaints in service.  The examiner noted that 
cervical dysplasia was noted on the most recent Pap smear and 
that one of the most common caused was condyloma which the 
veteran had in one form.  The examiner opined that the 
veteran was a high risk for recurrence of dysplasia in view 
of her previous findings.  

The recent medical evaluation is sufficient to well ground 
the claim since the examiner reviewed the pertinent history 
in providing an opinion of chronic gynecologic disorder 
linked to service.  The examiner adequately stated the 
rationale supporting the opinion.  When the criteria for a 
well grounded claim are met, VA has the duty to assist the 
claimant in the development of the claim and insure that the 
record is adequate for an informed decision on the merits of 
the claim.  The Board will defer a decision on the merits 
pending further development that will be discussed in the 
remand portion of this decision.  


II.  Disability of the low back

Criteria

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  
38 U.S.C.A. § 1155.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (1998).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. 
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  

The joints involved should be tested for pain on both active 
and passive motion, in weight bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by 
analogy to conditions of functional origin.  38 C.F.R. 
§ 4.20.

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Note (1): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.

The following diseases listed under diagnostic codes 5013 
through 5024, respectively, Osteoporosis, with joint 
manifestations; Osteomalacia; Bones, new growths of, benign, 
Osteitis deformans, Gout, Hydrarthrosis, intermittent, 
Bursitis, Synovitis, Myositis, Periostitis, Myositis 
ossificans and Tenosynovitis will be rated on limitation of 
motion of affected parts, as arthritis, degenerative, except 
gout which will be rated under diagnostic code 5002.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalizations as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a disability rating 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1999), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

Limitation of motion of the lumbar spine may be rated as 
follows: severe, 40 percent; moderate, 20 percent; and 
slight, 10 percent.  Diagnostic Code 5292.

Under diagnostic code 5289 a 40 percent evaluation may be 
assigned for favorable ankylosis of the lumbar spine.  A 50 
percent evaluation may be assigned for unfavorable ankylosis 
of the lumbar spine.

Under Diagnostic Code 5293 a 60 percent evaluation may be 
assigned for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
A 40 percent rating may be assigned for severe intervertebral 
disc syndrome productive of recurring attacks with 
intermittent relief.  A 20 percent rating may be assigned for 
moderate intervertebral disc syndrome productive of recurring 
attacks.  A 10 percent rating may be assigned when mild and 0 
when postoperative, cured.  

Lumbosacral strain may be rated as follows: severe; with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, 40 percent; with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, 20 percent; with characteristic pain on 
motion, 10 percent; with slight subjective symptoms only, 0 
percent.  Diagnostic Code 5295.

The law and regulations governing the effective date for an 
award of compensation are set out in 38 U.S.C.A. § 5110(a), 
(b)(2) and 38 C.F.R. §§ 3.400, 3.400(a), which provide that 
the effective date shall be the date of claim or date 
entitlement arose, whichever is later, or on the basis of 
facts found unless otherwise provided.


Analysis

The RO in January 1989 granted service connection for low 
back strain and assigned a noncompensable rating under 
Diagnostic Code 5295 criteria.  The effective date was 
January 5, 1988.  The veteran appealed the determination that 
was made after review of the service medical records and 
initial VA examination.  

On the VA examination she complained of difficulty with 
lifting or sitting for prolonged periods and with household 
chores.  Her employment as a sales manger would terminate in 
late November 1988 and she had lost three days of work since 
May 1988 from low back strain.  She had a normal gait, 
negative straight leg raising at 90 degrees, forward flexion 
90 degrees extension 30 degrees, with the examiner reporting 
normal as 95 and 35 respectively.  She had normal rotation 
and lateral flexion and no tenderness on palpation of the 
lumbar spine or paravertebral muscles.  The impression was 
low back pain.  The examiner noted that she appeared disabled 
from problems that included low back discomfort.

A private examination in December 1988 for employment found 
her complaining of intermittent low back problems of 
stiffness with cold weather or extensive lifting, stooping or 
bending that was usually relieved with rest.  She also 
complained that her legs would "go to sleep" in a 
nondermatonal pattern if she sat in one position for a long 
period of time.  She moved about the examining room with 
relative ease according to the examiner and stood erect with 
no list or scoliosis.  She flexed forward with fingertips to 
the mid tibia, and extension, side bending and trunk rotation 
were described as satisfactory and without discomfort.  There 
was no pain on fist percussion of the entire spine, no 
localized spine tenderness or increase in paravertebral 
muscle tone.  Neurologic evaluation of the lower extremities 
revealed no motor fasciculations or muscle atrophy, sensation 
was intact in all dermatomes and deep tendon reflexes were 
symmetrical.  A recent x-ray was reported as showing spina 
bifida occulta at S1, five lumbar vertebra and a mild 
increase in the lumbosacral angle. 

The examiner noted that the literature did not suggest the 
increased lumbosacral angle was associated with increased 
lumbar disc pathology or lumbar spine pain.  The examiner 
felt that she would have some problem carrying out several 
tasks of a "Nurse Assistant" because of her medical history 
with low back pain and that possibly the requirement could 
aggravate the lumbar spine problem and perhaps cause further 
significant injury.

She reported on an application for individual unemployability 
benefits that she had applied for work in sales, nursing and 
labor since her last employment in late 1988.  She reported 
having worked as a grocery manager for several years prior to 
April 1988.  

Private medical treatment in 1990 and 1991 was for cervical 
spine and other disorders.  Her claim for increase was 
received on September 1, 1992.  A VA outpatient report in 
August 17, 1992 noted recent a low back pain episode and some 
limitation of motion.  She described the pain as severe for a 
week.  She was privately evaluated in 1993 for lower 
extremity weakness of suspected myelopathy.  The report 
showed mild tenderness to lumbar spine percussion and normal 
range of motion.  Regarding the back, it was reported that 
she had a full painless range of motion and tenderness to 
percussion in the lumbar spine at the site of a spinal 
puncture.  It was reported that she worked as a commissary 
manager and had been seen for back pain and that he reported 
acceleration in her back pain for several months.  A 
companion hospital report is essentially consistent with the 
examiner's findings for the back.

VA examination in early April 1998 found the veteran 
complaining of left lower extremity numbness and constant 
dull back pain with spasms.  She said that after a half-hour 
of housework she had to rest and take a muscle relaxer and 
pain pill.  She reported that coughing and sneezing brought 
on spasm and that she would lose urine when she coughed or 
sneezed.  The veteran complained that she could not bend or 
lift more than 10 pounds and that she was unable to get up 
after she stooped or squatted or sat more than 90 minutes.  
She reported that she was seen at a clinic every three 
months, that degenerative disc disease was found on a MRI of 
the lumbar spine in 1995 and that of two recent EMG nerve 
conduction studies the one in 1997 was abnormal.  She walked 
with a cane that she reported use of for a year on account of 
pain.  The veteran reported that she worked as a part-time 
cook for an elderly person.

The examiner noted that she stood with a list to the right 
and had a straightening and stripping of the lumbar lordosis 
and an increased line fold to the right.  She had tenderness 
of the low back area midline and some left of the low back.  
Forward flexion was to 30 degrees and extension was described 
as "from the hips".  The knee and ankle jerks were brisk, 
symmetrical and equal and she had no pathologic toe signs.  
The examiner noted no definite muscle weakness but she showed 
hip esthesia to pinprick in the left 3-5 toes, dorsum and 
plantar distal forefoot and the plantar aspect of the big and 
second toe.  X-ray interpretation was left to the radiologist 
who reported mild degenerative changes of the lumbar spine.  
The clinical impression was chronic low back pain and rule 
out disc protrusion with lower extremity radiculitis and 
paresthesia.  The examiner noted that the claims folder was 
reviewed before the examination and that the veteran had 
chronic low back symptoms for which the etiology was never 
clearly determined.  

When VA had the veteran reexamined in 1999 her complaints 
were consistent with those on the previous examination.  The 
examiner reported her treatment history and reviewed the 
record though 1998.  The examiner noted that the veteran 
would soon graduate from college.  The range of motion of the 
hips was normal in all planes, as was lower extremity muscle 
strength except for left extensor hallucis.  The reflex 
reaction and pulses were 2+ bilateral and the examiner 
reported there was decreased sensation in the L4 distribution 
secondary to neural entrapment.  The examiner reported no 
scoliosis or muscle spasm and that the veteran could walk on 
her heels and toes.  Active and passive range of motion 
showed flexion 90 degrees and extension 10 degrees, lateral 
bending 30 degrees and rotation to 20 degrees on the right 
and to 35 degrees on the left.  The examiner reported that 
the passive straight leg raising on the left was limited due 
to pain and that the Lasegue's test was negative.  Calf and 
thigh measurements were equal except for the right calf being 
one inch smaller than the left calf.  Lumbar spine x-rays 
were read as showing narrowing of the L4-L5 disc space and 
spina bifida at S1.  The diagnosis was low back pain.  

The examiner found subjective aspects of the disability were 
pains in the low back, radiation into the left leg and 
numbness of the left toes 3-5.  Objective aspects were 
limited ranges of lumbar spine motion and straight leg raise 
on the left, decreased left flexor hallucis and the x-ray 
findings.  The examiner reported that the veteran worked 
part-time and attended college.  After review of the earlier 
MRI, the examiner said that the left lateral disc protrusion 
of the L4 disc corresponded directly with the veteran's 
complaints and physical findings.  

In an addendum to the report, the examiner said that the 
limitation of motion of the lumbar spine was mainly due to 
pain noted on extreme ranges of motion in all planes and that 
there was no incoordination, weakened movement or lack of 
endurance.  The examiner opined that due to the low back 
strain and ongoing pain the veteran would have moderate 
limitations in performing certain activities.  The examiner 
recommended that she avoid bending, stooping crawling, 
crouching, lifting, prolonged standing, gardening, vacuuming 
and climbing.  The examiner associated the following current 
symptoms with the service-connected low back disability: 
radiating pain to the left buttock and left foot, left toe 
and foot numbness and shaking of the legs.

In addition to the foregoing examination findings, the 
examiner said there was atrophy of the right calf due to 
neurologic dysfunction secondary to the low back injury.  The 
examiner found no objective evidence of disuse due to pain 
but that there were such objective manifestations in 
limitation of motion and straight leg raising.  The examiner 
also found neurologic manifestations of decreased extensor 
hallucis muscle strength and decreased sensation in the L4 
distribution from the low back disability.  The examiner 
stated there was adequate pathology to support the subjective 
complaints of radiating low back pain and numbness of the 
left toes, although the electrodiagnostic studies did not 
confirm such findings (report interpreted as showing a normal 
study without current electrodiagnostic evidence of 
lumbosacral radiculopathy, peripheral nerve entrapment or 
peripheral neuropathy).  It was the examiner's opinion that 
based on physical examination there was adequate pathology to 
support nerve injury entrapment.  However, the examiner said 
there was no diagnosable pathology to explain muscle spasms 
and shaking of the legs as these were not elicited on this 
examination.  The examiner's final diagnosis was low back 
disability.

The Board is satisfied that all relevant facts have been 
properly developed to the extent possible and that no further 
duty to assist exists with respect to the claim.  The veteran 
has been provided comprehensive examinations in connection 
with the claim and other records have been obtained. VA 
examination addressed relevant evaluative criteria in accord 
with the principles established in DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  It was the holding in Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996), that functional loss due to 
pain will be rated at the same level as the functional loss 
where motion is impeded.

The record reflects that the veteran did report for the 
examinations that were comprehensive and addressed relevant 
rating criteria.  The medical examination records include 
sufficient detail regarding the veteran's lumbar spine 
disorder to apply current rating criteria and are considered 
the best evidence for an informed determination of the 
impairment from the disorder.  Further, there has not been 
added to the record a more recent comprehensive evaluation 
since the VA examination in 1999.  Johnson, supra. and 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Regarding the development completed by the RO to obtain 
probative evidence through contemporaneous examination, the 
Board after review of the record finds that the RO did all 
that it was required to do and that it assembled a record 
that would support an informed determination without any 
evidence of potential prejudice to the veteran.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The veteran's lumbar spine disability is rated currently in 
accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, which assess limitation of function 
from primarily on the basis of limitation of motion as 
primary rating criteria for the incremental ratings from 0 to 
40 percent.  The veteran has been provided the essential 
rating criteria.  The Board finds the rating scheme 
appropriate for the veteran's disability in view of the 
diagnosis and symptomatology.  Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992); 38 C.F.R. §§ 4.20, 4.21 (1999).  

The record reflects that the RO in its earlier decisions 
rated the veteran's disability on the basis of then current 
VA examination records and other contemporaneous treatment 
reports that included private treatment records that reported 
complaints of lower spine pain and functional impairment.  

Viewed collectively, the examination reports, which record 
observations through mid 1999, show persistent pain 
complaints and appreciable orthopedic findings that more 
nearly approximate the 10 percent criteria prior to September 
1, 1992, and moderate criteria prior to the April 1998 
examination that viewed liberally with subsequent reports 
shows advanced disability that would more nearly approximate 
severe criteria since from the April 9, 1998 examination.  
The veteran has reported having difficulty because of her 
lumbar pain, and several VA examinations and private reports 
viewed collectively appear to be indicative of an appreciable 
disability principally on an orthopedic basis that has 
increased over the years that are relevant to the initial 
rating determination.  As the case has the posture of an 
initial or original rating claim it is appropriate to 
consider staged ratings on a facts found basis as discussed 
in Fenderson.

Applying this information to the rating schedule criteria 
leads the Board to conclude that a higher evaluation is 
warranted for the period prior to September 1992.  It appears 
that the reports of the VA and private examinations show 
sufficient findings objectively to support the 10 percent 
rating for characteristic pain on motion.  The intensity of 
the back disorder symptoms, overall, prior to September 1992 
does not appear more than contemplated in the corresponding 
percentage evaluation under Diagnostic Codes 5292 or 5295 of 
10 percent.  The rating scheme does not require a mechanical 
application of the schedular criteria.  Here, however, 
applying the rating schedule liberally results in a 10 
percent evaluation recognizing no more than mild or slight 
impairment objectively with pain on motion.  

The intensity of the back disorder symptoms, overall, from 
September 1, 1992 is more nearly the corresponding percentage 
evaluation under Codes 5292 or 5295 of 20 percent.  According 
to the RO, a 20 percent rating was warranted from September 
12, 1992 but the veteran's letter complaining of an increase 
in symptoms was received on September 1.  An August 1992 VA 
report is insufficient in its description of limitation of 
motion or muscle spasm to support an increase earlier based 
on facts found.  The Board believes the September 1, date is 
more accurate for the original rating of 20 percent but this 
is of no significance from the compensation standpoint.  
38 U.S.C.A. § 5111.

As noted previously, the rating scheme does not require a 
mechanical application of the frequency and intensity data to 
the schedular criteria.  Here, however, applying the rating 
schedule liberally on a facts found basis results in a 20 
percent evaluation recognizing a moderate disorder from 
September 1992 to April 1998.  The RO apparently felt that 
the private evaluation in 1993 and other contemporaneous 
reports were sufficient to support the rating.  The veteran 
apparently was able to work and the objective assessment 
would appear to support no more than moderate disability on 
the basis of limited motion or functional impairment.  She 
managed to adjust to over the years.  

What the evidence confirms is appreciable dysfunction in 
limitation of motion on the April 1998 examination.  On the 
1999 examination when compared with the April 1998 
examination there was some neurologic dysfunction linked to 
the back disability and some improvement in the range of 
motion.  Overall, the disability appeared to have become a 
major problem for the veteran.  The VA examinations in 1998 
and 1999, overall, would reasonably by viewed showing 
objectively a disability more nearly approximating 40 percent 
criteria under either Diagnostic Code 5292 or 5295.  However, 
the evidence is against consideration for an increased 
evaluation based on functional loss due to pain since the 40 
percent rating is the highest schedular evaluation reasonably 
applicable is in effect.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  Intervertebral disc syndrome is not diagnosed 
currently.  The VA examiner in 1998 reported chronic low back 
pain and the examiner in 1999 noted the electrodiagnostic 
evaluation did not confirm radiculopathy or peripheral nerve 
entrapment.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the disability considered herein has not 
been shown to markedly interfere with employment, nor has it 
required frequent inpatient care.  Her employment history has 
been reported.

The current schedular criteria for the periods of time in 
question adequately compensate the veteran for the current 
nature and extent of severity of her lumbar spine disability.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.



ORDER

The claim of entitlement to service connection for a 
gynecological disability claimed as cervical dysplasia is 
well grounded.  To this extent only, the appeal is granted.

An original rating for a disability of the low back of 10 
percent from January 5, 1988, 20 percent from September 1, 
1992 and 40 percent from April 9, 1998 is granted, subject to 
the regulations governing the payment of monetary awards.


REMAND

Because the claim of entitlement to service connection for a 
gynecological disability claimed as cervical dysplasia is 
well grounded, VA has a duty to assist the appellant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

38 C.F.R. § 4.116 was amended 60 Fed. Reg. 19855 (April 21, 
1995).  The veteran is entitled to have her claim adjudicated 
under the regulatory provisions whichever are more favorable 
to her.  Karnas v. Derwinski, 1 Vet. App. 301 (1991).  The 
changed regulations must be compared with those previously in 
effect to the extent that they instruct regarding what 
gynecological conditions are considered disabling.  The Board 
notes that the examiner in May 1999 first reported that the 
veteran had a history of cervical dysplasia, status post 
cryotherapy with no evidence of recurrence.  However, the 
examiner's stated in a July 1999 addendum that the veteran 
had a chronic gynecological disorder related to the 
gynecological complaints in service.  The discussion 
mentioned cervical dysplasia as related to condyloma.  The VA 
examiner in April 1998 reported cervical dysplasia; status 
post cryotherapy but did not identify any residuals of 
cryotherapy.  The Board observes that in November 1999 the VA 
Compensation and Pension Service issued rating guidelines for 
gynecological conditions that addressed cervical dysplasia 
and discussed service connection for post-treatment 
(cryosurgery, for example) residuals of the more severe 
cervical dysplasias.  The VA manuals, instructions or 
administrative issues do not bind the Board but there is a 
need to clarify the nature and extent of the "chronic 
gynecological disorder" recently reported.  38 C.F.R. 
§ 19.5.

In view of the facts of this appeal, the case is again 
remanded for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should again ask the veteran to 
identify all medical care providers, VA 
and non-VA, inpatient and outpatient, who 
may have additional records referable to 
her treatment for a gynecological 
disorder including cervical dysplasia.  

After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response to the above 
inquiry, the RO should obtain all 
outstanding VA treatment records.

2.  The RO should arrange for a VA 
examination by a gynecologist, preferably one 
who has not previously examined her in this 
matter, to assist in the determination of the 
likely etiology of any confirmed chronic 
gynecology disorder.  Any indicated special 
studies should be conducted.  The claims file 
and a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction and 
completion of the examination and the 
examiner must note in the report that the 
complete record has been reviewed.  Regarding 
gynecological disability, the examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings.  If such 
disorder is confirmed, the examiner is asked 
to provide an opinion as to the likely 
etiology of the disorder, when the initial 
manifestations occurred and its relationship, 
if any, to the gynecological complaints and 
treatment, specifically cryotherapy, reported 
in service.  The examiner should also opine 
as to whether the veteran requires treatment 
for cervical dysplasia.  The examiner should 
be asked to provide the rationale for all 
opinions or conclusions expressed.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report and 
required opinion to ensure that they are 
responsive to and in complete compliance with 
the directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  Stegall, supra.

4.  After undertaking any development deemed 
appropriate in addition to that specified 
above, the RO should readjudicate the issue 
of entitlement to service connection for a 
gynecological disorder claimed as cervical 
dysplasia.

If the benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she is notified by the RO.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 



